          Case 3:20-cv-02731-VC Document 405-3 Filed 06/26/20 Page 1 of 5




    HAMILTON RAUL GARCIA MARTINEZ SHORT-FORM BAIL APPLICATION

SUMMARY:

Hamilton Raul Garcia Martinez presents a strong application for bail. See Dkt. 90 (setting forth
standard for bail applications); Dkt. 361 (setting forth process for bail applications). First, he has
recently been diagnosed with Hepatitis C, which may put him at increased risk of serious illness
if he is infected with COVID-19. See Dkt. 122 at 2 (listing Hepatitis C as risk factor for serious
cases of COVID-19). Second, Mr. Garcia is not a danger to society; was released from Wasco
State Prison after serving half of his sentence and all his convictions have been non-violent and
stem directly from his history of substance abuse and homelessness. Although he previously hid
his substance abuse from his family, he now has sought and received their full support in
achieving sobriety and is committed to recovery. Third, Mr. Garcia is not a flight risk. He is a
longtime lawful permanent resident with a large, supportive family. He would like to enter a
rehabilitation program if released, but also is welcome in his family’s home in Lennox,
California, where he has deep ties.1

1. Name: Hamilton Raul Garcia Martinez

2. Age: 32 years old

3. Sex: Male

4. Primary Language: English

5. If Hearing, Is An Interpreter Needed? No

6. Detained in Mesa Verde Detention Facility _X_ or Yuba County Jail ___

7. Dorm Unit: D

8. Date of Bond Hearing, If Any: None

9. Outcome of Bond Hearing, If Any: N/A

10. Length of Time in Detention: Approximately 2 weeks, since Mr. Garcia was detained by
ICE on June 10, 2020.

11. Medical Condition(s) That Put Detainee at Risk: Mr. Garcia was diagnosed with Hepatitis
C by the medical staff at Wasco State Prison on June 5, 2020. Mr. Garcia communicated this to
the medical staff at Mesa Verde when he arrived. He was also diagnosed with asthma as a child
but no longer requires the use of an inhaler.

1
  Please note that although class counsel believe that Mr. Garcia meets the criteria for a strong bail application
pursuant to the Court’s order at Dkt. 361, this position should not be construed as class counsel’s position regarding
the relative strengths or weaknesses of remaining class members, for many of whom the government has produced
no documents and whose applications class counsel continues to actively investigate.
         Case 3:20-cv-02731-VC Document 405-3 Filed 06/26/20 Page 2 of 5




Mr. Garcia was recently tested for COVID-19 at Mesa Verde on about 6/18/2020 or 6/19/2020.
He was told on 6/26/2020 that he tested negative. He has not been quarantined at any time. He
was not told why he was offered a COVID-19 test.

12. Attorney Name, Phone, Address and Email: None

13. Felony or Misdemeanor Convictions, Including Date and Offense:

The following is based on the I-213 produced by Defendants, the criminal history summary
spreadsheet provided by Defendants, and conversations with Mr. Garcia. The I-213 for Mr.
Garcia includes only a subset of the convictions listed in the summary spreadsheet produced by
Defendants. No records available to class counsel include factual descriptions of the incidents
underlying Mr. Garcia’s arrests and/or convictions. Class counsel does not have access to arrest
reports, state court records, or other documents providing more detail regarding these incidents.
Defendants do not appear to have provided Mr. Garcia’s RAP sheet to Plaintiffs. Whereas
electronic federal criminal court filings often are available to the public, the same is not true of
California criminal court records.

On April 26, 2010, Mr. Garcia was fined for CPC 415(2) (loud/unreasonable noise).

On February 5, 2011, Mr. Garcia was convicted of CVC 23252(B) (DUI with BAC of 0.08% or
above. He was ordered to serve 13 days jail and 3 years’ probation. Mr. Garcia recalls he also
completed DUI classes at this time and began attending Alcoholics Anonymous.

On October 10, 2017, Mr. Garcia was convicted of HSC 11364 (possession of controlled
substance paraphernalia) and was sentenced to 30 days in jail. Mr. Garcia states the
paraphernalia was for methamphetamine use. He states he knows he has an addiction and would
like to enter a rehabilitation program if released. He has not used methamphetamine since he was
incarcerated on June 13, 2019.

In 2018, Mr. Garcia’s methamphetamine addiction led him to move out of his family’s home. He
states he didn’t want his family to see him as a drug user. He states his mother tried to help him
with his addiction but at the time, he was not open to receiving her support. From this time until
his incarceration for arson in 2019, he mainly lived on the streets or in abandoned buildings.
During this period, while living in a tent in Los Angeles, Mr. Garcia was violently attacked. He
was stabbed several times and spent time recuperating at a hospital, then a homeless shelter, and
then with his family in Lennox, California. After a few months with his family, Mr. Garcia again
felt he had to move out of his family’s home due to his drug addiction. During his years living
without shelter, he had several convictions related to trespassing while staying in abandoned
buildings. His criminal history is directly tied to his history of substance abuse and
homelessness. However, Mr. Garcia has meaningfully reformed in custody. He is now open to
talking about his addiction with his family, receiving their support, and committing himself
further to sobriety and recovery.




                                                  2
                                                                    Hamilton Raul Garcia Martinez
        Case 3:20-cv-02731-VC Document 405-3 Filed 06/26/20 Page 3 of 5




On April 18, 2018, he was convicted of CVC 14601.1(A) (driving with a suspended license). He
was sentenced to serve 3 days in jail and three years of probation.

On September 24, 2018, he was convicted of CPC 594.2(A) (possession of a drill with intent to
vandalize) and CPC 602(M) (occupying property without consent) and ordered to a total of 35
days in jail and 3 years’ probation.

On June 24, 2019, he was convicted of CPC 647(F) (disorderly conduct while intoxicated). He
recalls he was walking down the street and was not intoxicated. He states the police officers were
harassing him. He was advised by his attorney to plead guilty and he did so.

On March 16, 2019, he was convicted of CPC 602(K) (trespass in order to injure property) and
ordered to serve 3 days in jail and 3 years of probation.

On March 20, 2019, he was convicted of CPC 602(K) (trespass in order to injure property) and
ordered to serve 30 days in jail and 3 years of probation.

On March 29, 2019, he was convicted of CPC 602(K) (trespass in order to injure property) and
ordered to serve 45 days in jail and 3 years of probation.

On April 25, 2019: he was convicted of CVC 10851(A) (taking a vehicle without the owner’s
consent) and CPC 594(A)(2) (vandalism), and ordered to serve 122 days in jail and 3 years
probation. Mr. Garcia recalls he saw a car in a parking lot with the keys inside. He admits to
taking the car. He was arrested a few hours later. He does not know why there was a vandalism
charge.

On June 24, 2019, Mr. Garcia was convicted of HSC 11364 (possession of controlled substance
paraphernalia) and was sentenced to 30 days in jail. Mr. Garcia states the paraphernalia was for
methamphetamine use. As stated above, he knows he has an addiction and would like to enter a
rehabilitation program if released.

On January 23, 2020, he was convicted of CPC 451(C) (arson of a structure) and sentenced to
two years imprisonment. He was released after serving half of his sentence. Mr. Valencia recalls
that this conviction relates to events that occurred on June 13, 2019. At the time, he was living in
an abandoned building in the area. Other people were occupying nearby abandoned buildings.
One of the nearby abandoned buildings caught on fire and Mr. Valencia was arrested.

14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
Offense: None

15. Scheduled Removal Date: None, he is still in immigration proceedings and has a master
calendar hearing scheduled on June 30, 2020.

16. Family: His parents and two of his siblings all reside in the same house in Lennox, CA. His
mother is Zoila Garcia and his father is Francisco Raul Garcia. They are both Lawful Permanent
Residents. His two brothers are David Francisco Garcia, who is 22 years old, and E.D.G., who is

                                                 3
                                                                   Hamilton Raul Garcia Martinez
         Case 3:20-cv-02731-VC Document 405-3 Filed 06/26/20 Page 4 of 5




16 years old, and they both live with his parents and are both U.S. citizens. He has two sisters
who both live in California and are U.S. citizens. Mr. Garcia is not married and does not have
any children.

17. Proposed Custodian and Description of Proposed Release Residence: Mr. Garcia would
most like to enter a rehabilitation program if released. He has struggled with drug addiction and
feels this would best help him get his life in the direction he wants it to go. He is currently seeing
if he can be placed at the Jericho Project, which is located at 470 Valley Drive, Brisbane, CA
94005.

If Mr. Garcia cannot immediately enter rehabilitation program, he would be welcomed with open
arms by his loving family at                      , Lennox CA 90304. His parents and 2 brothers
reside there. His mother, Zoila Garcia, can be reached at (                His siblings are His
family has resided at this home for the last 10 years and is where Mr. Garcia has resided in the
past. His sister, Dora Garcia Martinez, would be able to pick him up if he was released. She
resides in Moreno Valley, is a U.S. citizen, and can be reached at (

18. Applicant’s Ties to the Location of the Proposed Residence (Such as Length of Time,
Family Members, Prior Employment, Etc.): Mr. Garcia would most like to enter a
rehabilitation program, but if he were to reside with his family in Lennox, he would have strong
ties to that location.

In 2012, he received his high school diploma from Century Center for Economic Opportunity
YouthBuild, a nonprofit in Lennox that aims to empower underserved youth. Mr. Garcia states
the mentors he had there opened his eye to a better future. After graduating from CCEO, he
attended El Camino College in nearby Torrance, California. Mr. Garcia wanted to gain a higher
education and was exploring different potential career options, but stopped for financial reasons.

19. Employment History: In 2006 or 2007, he began working as a janitor for his father, who ran
a janitorial company. He worked there until 2008 or 2009, when his father’s failing health led to
the business closing down. He then worked for Edelbrock as an inventory clerk for 3 or 4 years.

20. Other Information Relevant to Bail Determination: Mr. Garcia has resided in the U.S.
since he was approximately 2 years old. He became a Lawful Permanent Resident when he was
15 or 16 years old. He has only visited his home country, Guatemala, once, in 2012 or 2013 and
he has no close family in Guatemala.

Mr. Garcia states he knows he has an addiction to methamphetamine. He states he began using
methamphetamine when he was 16 or 17 years old. This addiction caused him to stop working
around 2015. If released, he knows this is something he needs to address and he hopes to do this
through an in-patient rehabilitation program. There are currently no Narcotics Anonymous
groups in Mesa Verde. If he cannot enter an inpatient program upon release, he will attend
Narcotics Anonymous meetings in his community.




                                                  4
                                                                     Hamilton Raul Garcia Martinez
        Case 3:20-cv-02731-VC Document 405-3 Filed 06/26/20 Page 5 of 5




Mr. Garcia attended Alcoholics Anonymous for about 4 months after his DUI in 2012. He has
also taken courses on alcohol abuse and found them helpful. He states he has not drank at all for
2 years.

Mr. Garcia has worked throughout the time he has been incarcerated and detained. While in both
county jail and Wasco State Prison, he worked in the kitchen. He also worked at the laundry in
county jail. At Mesa Verde, he began doing janitorial work on June 22, 2020. He attended church
multiple times a week in county jail. In county jail, he attended a program called Back on Track
(which taught life and job skills) and Keeping It Real (which discussed negative effects of
substance abuse). He also attended church multiple times a week in county jail. He was not able
to participate in any activities in Wasco State Prison because it was quarantining for the entirety
of the time he was there.

Although Mr. Garcia associated with a gang when he was a child, he renounced it soon after. He
joined the Lennox 13 gang when he was 14 or 15 years old and renounced it soon after, when he
was 17 or 18 years old. He states that there was a lot of gang activity and fights in his middle
school and that you “had to belong somewhere” in order to not get beat up by yourself. He
dropped out when he was about 17 or 18 years old. Around this time, his father became sick and
Mr. Garcia realized he didn’t want his younger brothers to follow in his footsteps. He is no
longer in contact with any gang members.

21. Attached are (check all that are applicable, but this is not a substitute for answering the
above questions): Not applicable.


This application was prepared by Joy Navarro, summer law clerk at the Lawyers’ Committee for
Civil Rights of the San Francisco Bay Area, under the supervision of undersigned class counsel,
and based on interviews with Mr. Garcia and his family and review of Mr. Garcia’s I-213 and the
summary criminal information provided in the spreadsheet produced by Defendants. In addition,
class counsel reviewed the Form I-213 and summary criminal history. This application is
submitted on information and belief and its contents are accurate to the best of my knowledge.

Respectfully submitted,

/s/ Bree Bernwanger
Bree Bernwanger




                                                5
                                                                  Hamilton Raul Garcia Martinez
